           Case 1:20-cv-00384-NONE-SAB Document 29 Filed 06/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NORTH AMERICAN COMPANY FOR                    Case No. 1:20-cv-00384-NONE-SAB
     LIFE AND HEALTH INSURANCE,
12                                                 ORDER GRANTING STIPULATED
                    Plaintiff,                     REQUEST TO MODIFY SCHEDULING
13                                                 ORDER
             v.
14                                                 (ECF No. 27)
     MICHELLE SWALL,
15
                    Defendant.
16

17

18          On March 13, 2020, North American Company for Life and Health Insurance

19 (“Plaintiff”) filed this action. (ECF No. 1.) On June 23, 2020, the Court issued a scheduling
20 order. (ECF No. 14.) On April 12, 2021, the Court granted an extension of the non-expert

21 discovery deadline. (ECF No. 22.) On May 18, 2021, following a conference with the parties,

22 the Court issued a second amended scheduling order setting new pretrial discovery deadlines, a

23 new dispositive motion filing deadline, and a new date for a pretrial conference. (ECF No. 26.)

24          On June 15, 2021, the parties filed a stipulation requesting the non-expert discovery

25 deadline be extended an additional two-weeks from the current deadline of June 15, 2021, due to

26 issues of a proposed deposition witness not communicating with counsel regarding scheduling.
27 (ECF No. 27.) The Court finds good cause to grant the stipulated two-week extension.

28 / / /


                                                   1
         Case 1:20-cv-00384-NONE-SAB Document 29 Filed 06/15/21 Page 2 of 2


 1           Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the scheduling order

 2 is further modified as follows:

 3           1.      Non-Expert Discovery Deadline: June 29, 2021.

 4 All other dates and aspects of the scheduling order, as previously modified, shall remain in

 5 effect.

 6
     IT IS SO ORDERED.
 7

 8 Dated:         June 15, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
